 In the Matter of THE WHITEMOTOR COMPANYandFOREMAN'S ASSO-CIATION OF AMERICA (INDEPENDENT), CHAPTER 102Case No. 8-C-2031.-Decided October 144, 1947Mr. Thomas E. Shroyer,for the Board.Messrs. John H. Watson, Jr.,andRobert A. Wheeler,of Cleveland,Ohio, for the respondent:Mr. Lorin F. Hibbard,of Akron, Ohio, andMr. Harry Grams,ofCleveland, Ohio, for the Union.DECISIONANDORDEROn January 3, 1947, Trial Examiner William J. Scott issued his In-termediate Report in the above-entitled proceeding, finding that therespondent had unlawfully refused to bargain with the Union as thecollective bargaining representative of a unit of its supervisory em-ployees previously found appropriate by the Board,' and recommend-ing that it cease and desist therefrom and take certain affirmative ac-tion, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the respondent filed exceptions to the IntermediateReport, a supporting brief, and a request for oral argument. In viewof our disposition of the case, the Board deems oral argument un-necessary and hereby revokes its previous action granting the re-spondent's request.Since the issuance of the Intermediate Report herein, the NationalLabor Relations Act has been amended so as to exclude "any individualemployed as a supervisor" from the definition of "employee" containedin the Act.2 Supervisory employees are therefore now outside thecoverage of the Act.We are therefore of the opinion, without con-sidering the merits of the case, that it would not effectuate the policiesof the Act, as amended, to require the respondent to take any remedialaction in this case, which involves nothing except a refusal to bar-gain.iAccordingly, we shall dismiss the complaint.1Mattei of The WhiteMotor Company,67 NL R B. 828. The Union won the electionand was certified by the Board on June 17, 1946.2Section 2(3) and(11) ofthe Act,as amended.3Matter ofWestinghouseElectric Corporation,75 N L R. B 1;L. A.Young Spring &I iieCoipo,ationv.N.L.R.B,163F.(2d) 905(C.A-D.C).75N LR P,No.8.63 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIT IS HEREBY ORDEREDthat the complaint against the respondent, TheWhite Motor Company, Cleveland, Ohio, be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. Thomas E Shroyer,for the Board.Messrs. John H. Watson, Jr,andRobert A. Wheeler,of Cleveland, Ohio, forthe respondentMr. Lorin F. Hibbard,of Akron, Ohio, andMr. Harry Grams,of Cleveland,Ohio, for the Union.STATEMENT OF THE CASEUpon a charge duly filed by Foreman's Association of America (Independent),Chapter 102, herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Eighth Region (Cleveland,Ohio), issued its complaint dated November 7, 1946, against The White MotorCompany, Cleveland, Ohio, herein called the respondent, alleging that the re-spondent had engaged in and is engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (5) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449. herein called the Act. Copies ofthe complaint, accompanied by notice of hearing thereon, were duly served uponthe respondent and the Union.With respect to unfair labor practices, the complaint alleges in substance, thatthe Union, having been duly chosen on or about May 23, 1946, by a majority ofthe employees in a unit of the employees of respondent defined therein and allegedto be appropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act, as their representative for purposes of collective bargain-ing, by virtue of Section 9 (a) of the Act, his been and is now the exclusiverepresentative of all the employees in such unit for the purposes of collectivebargaining with respect to wages, hours of employment, rates of pay, and otherconditions of employment; that on or about August 2 and 25, 1946, the UnionIequested the respondent to bargain collectively with it in respect to wages,hours of employment, rates of pay, and other conditions of employment as theexclusive representative of the employees in the unit; and that on said dates,respondent refused and ever since has continued to refuse to bargain collectivelywith the Union as such representative, and by such action has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (1) and (5)of the Act.Upon due notice, a hearing was held at Cleveland, Ohio, on December 2, 1946,before the undersigned, the Trial Examiner duly designated by the Chief TrialExaminer.The Board, the respondent, and the Union appeared and were repre-sentedAll parties participated in the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencehearing on the issues.At the beginning of the Board's case the respondent movedto dismiss the complaintThis motion was denied. Similar motions were madeat the close of the Board's case, and also at the close of the evidence, upon whichrulings were reservedThose motions are hereby denied.Although affordedopportunity to do so, none of the parties has submitted bricks to the undersignedThe issues were argued orally at the close of the evidence.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:I THE WHITE MOTOR COMPANYFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT65The White Motor Company is an Ohio corporation having its principal officeand place of business in Cleveland, Ohio, where it is engaged in the manufacture,sale and distribution of motor trucks and busses.During 1945 the respondentpurchased raw materials valued in excess of $25,000,000, more than 50 percentof which was shipped fiom points outside the State of Ohio.During the sameperiod its manufactured products were in excess of $25,000,000, of which morethan 50 percent was shipped to points outside the State of Ohio.The undersigned finds that the respondent is engaged in commerce within themeaning of the Act.it.THE ORGANIZATION INVOLVEDForeman's Association of America (Independent), Chapter 102,is an unaffili-ated organization admitting to membership supervisory employees of therespondent.It exists for the purpose of acting as a collective bargaining repre-sentative for such employees.It is therefore found, contrary to the positionasserted in the respondent's answer, that the Association is a labor organizationas defined in Section 2 (5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1The appropriate unitOn April 26, 1946, the Board, in a Decision and Diiection of Election; found thatall foremen and assistant foremen employed in the following divisions of theCleveland, Ohio, plant of The White Motor Company: General Service, MaterialControl,Works Manager, Non Current, Cab, Sheet Metal, Truck, Engine andAxle, Quality Control, Coach, Engineering, and Learners, including Fire Wardenand Assistant Fire Warden in Industrial Relations, Assistant Planning Super-visor and Production Control Foreman (Block 13) in Material Control, Assistant(Block 24) in Works Manager, Supervisor of Tool Crib in Engine and Axle, SeniorInspectors in Quality Control, and Road Test Shop and Foreman Driver in Engi-neering; but excluding Production Control Foreman (Block 12) in Material Con-trol and all supervisors in the following divisions: Export Sales, Sales, Govern-ment Service Paits, Purchasing, Controllers, Treasury, and Office of the Secre-taiy, and all superintendents, general foremen, and supervisors above the rankof superintendent or general foreman, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) of the Act.It is found that the above-described groups of employees constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.21WhiteMotor Company,67 N L R II 82S2At the instant beam fig the respondent offered in evidence the transcript of certaintestimony given by representatives or witnesses for the Foreman's Association of Americain other Boaid pioceedmgs in which the Association was seeking certification as a bargain-ing representative.This testimony dealt with acts and attitudes of cei tam supervisoryemplovees who were members of the Association, in carrying on theirunionactivity.This testimony was admitted into evidence at the instant heatingIn sum, the purposeof this evidence was to show an asserted irreconcilable conflict between the managerialstatus, so-called, of supervisory employees and union of NationThe undersigned, how-ever,finds no basis in this evidence for modification of the Board'sunit findings. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Union's majorityOn May 23, 1946, pursuant to the Board's Decision and Direction of Election,an election was held under the direction and supervision of the Board's RegionalDirector, among the employees in the appropriate unit, to determine whether theydesired to be represented by the Union for the purposes of collectivebargaining.In this election a majority of the said employees voted for the Union 8 On June17, 1946, no objections having been filed to the conduct of the election, the Boardissued its Certification of Representatives, certifying that the Union was theexclusive bargaining representative of the employees in the appropriate unit.It is found that on May 23, 1946, and at all times thereafter, the Union was,and is now, the exclusive representative of all the employees in the appropriateunit, within the meaning of Section 9 (a) of the Act, for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment, and otherconditions of employment.03.The refusal to bargainUnder date of July 15, 1946, the Union, by letter addressed to the respondent,requested a meeting with the respondent for the purpose of bargaining collec-tively concerning the employees in the appropriate unit.The respondent stipulated on the record herein that it did not reply to theabove-mentioned letter and that on August 2, and again on August 25, 1946, itrefused and has ever since refused to bargain collectively with the Union for theemployees in said unit.The respondent contends that foremen are a part of management and notemployees within the meaning of the Act ; "that even if foremen or other per-sonnel constituting a part of management could legally be included within theunit, the Board under its powers under Section 9 (b) and (c) arbitrarily anderroneously placed within the unit here involved the persons defined and men-tioned" in the alleged appropriate unit.4.Conclusions as to refusal to bargainThe Board has considered similar contentions in thePackai d 4case and foundthem to be without merit.The undersigned concludes and finds on the basis of the foregoing that therespondent on August 2, 1946, and at all times thereafter has refused to bargaincollectivelywith the Union as the exclusive representative of its employees inan appropriate unit in respect to rates of pay, wages, hours of employment andother conditions of employment and has thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.3Tally of Ballots showed thatof approximately 130 eligible voters, 128 cast validballots, 116 for the Union, 12 against'SeeMatter of Packard Motor Car Co.,64 N L. R B 1212, aff'd 157 F. (2d) 80(C C A 6) THE WHITE MOTOR COMPANYV. THE REMEDY67Since it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Because of the basis of the respondent's refusal to bargain as indicated in thefacts found, and because of the absence of any evidence that danger of otherunfair labor practices is to be anticipated from the respondent's conduct in thepast, the undersigned will not recommend that the respondent cease and desistfrom the commission of any other unfair labor practices.Nevertheless, in orderto effectuate the policies of the Act, the undersigned will recommend that therespondent cease and desist from the unfair labor practices found and fromany other acts in any manner interfering with the efforts of the Union to ne-gotiate for or represent the employees as exclusive bargaining agent in the unitherein found appropriate.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS or LAW1.Foreman's Association of America (Independent), Chapter 102, is a labororganization within the meaning of Section 2 (5) of the Act.2.All foremen and assistant foremen employed in the following divisions ofthe Cleveland, Ohio, plant of The White Motor Company : General Service, Ma-terial Control,Works Manager, Non Current, Cab, Sheet Metal, Truck, Engineand Axle, Quality Control, Coach, Engineering, and Learners ; including FireWarden and Assistant Fire Warden in Industrial Relations, Assistant PlanningSupervisor and Production Control Foreman (Block 13) in Material Control,Assistant (Block 24) in Works Manager, Supervisor of Tool Crib in Engine andAxle, Senior Inspectors in Quality Control, and Road Test Shop and ForemanDriver in Engineering; but excluding Production Control Foreman (Block 12)in Material Control and all supervisors in the following divisions: Export Sales,Sales, Government Service Parts, Purchasing, Controllers, Treasury, and Officeof the Secretary, and all superintendents, general foremen, and supervisois abovethe rank of superintendent or general foreman, constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section 9 (b) ofthe Act.3.Foreman's Association of America (Independent), Chapter 102, was, on May23, 1946, and at all times thereafter has been the exclusive representative of allthe employees in the aforesaid appropriate unit for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the Act.4.By refusing on August 2, 1946, and at all times thereafter, to bargain col-lectively with Foreman's Association of America (Independent), Chapter 102, asthe exclusive representative of its employees in the appropriate unit, the re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (5) of the Act.5 By said acts, the respondent has interfered with, restrained, and coercedits employees in said unit, in the exercise of the rights guaranteed in Section 7of the Act, thereby engaging in unfair labor practices within the meaning ofSection 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.0 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOM\1 ENDATION SUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the respondent,The White Motor Company, Cleveland, Ohio, its officers, agents, successors, andassigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Foreman's Association of America(Independent), Chapter 102, as the exclusive representative of all foremen andassistant foremen employed in the following divisions of the Cleveland, Ohio,plant of The White Motor Company: General Service, Material Control, WorksManager, Non Current, Cab, Sheet Metal, Truck, Engine and Axle, Quality Con-trol,Coach, Engineering, and Learners; including Fire Warden and AssistantFire Warden in Industrial Relations, Assistant Planning Supervisor and Produc-tion Control Foreman (Block 13) in Material Control, Assistant (Block 24) inWorks Manager, Supervisor of Tool Crib in Engine and Axle, Senior Inspectorsin Quality Control, and Road Test Shop and Foreman Driver in Engineering;but excluding Production Control Foreman (Block 121) in Material Control and allsupervisors in the following divisions: Export Sales, Sales, Government ServiceParts, Purchasing, Controllers, Treasury, and Office of the Secretary, and allsuperintendents, general foremen, and supervisors above the rank of superin-tendent or general foreman, in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment ;(b) In any manner interfeiing with the efforts of Foreman's Association ofAmerica (Independent), Chapter 102, to bargain collectively with it on behalfof the employees in the aforesaid appropriate unit.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a) Upon request bargain collectively with Foreman's Association of America(Independent), Chaper 102. as the exclusive representative of all its employees inthe aforesaid appropriate unit, with respect to rates of pay, wages, hours of em-ploynient, or other conditions of employment, and if an understanding is reached,embody such understanding in a written signed agreement;(b)Post at its plant in Cleveland, Ohio, copies of the notice attached heretomarked "Appendix A." Copies of said notice. to be furnished by the RegionalDirector for the Eighth Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that said noticesare not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Eighth Region (Cleveland, Ohio),inwriting, within ten (10) clays from the receipt of this Intermediate Report,what steps the respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report the respondent notifies the saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respond-ent to take the action aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board, may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203.38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington THE WHITEMOTOR COMPANY6925, D C, an original and four copies of a statement in writing selling forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof; and anyparty or counsel for the Board may, within the same period, file an original andfour copies of a brief in support of the Intermediate Report Immediately uponthe filing of such statement of exceptions and/or briefs, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional Director.As further provided in saidSection 203 39, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the older transferring the case to the BoardWILLIAM J Scorr,Ti cal Examiner.Dated January 3, 1947.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will bargain collectively upon request with Foreman's Association ofAmerica (Independent), Chapter 102, as the exclusive representative of allsupervisory employees in the bargaining unit described herein with respectto rates of pay, bolus of employment, or other conditions of employment;and, if an understanding is reached, embody such understanding in a signedagreement.The bargaining unit is:All foremen and assistant foremen employed in the following divisions ofager, Non Current, Cab, Sheet Metal, Truck, Engine and Axle, Quality Control,Coach, Engineering, and Learners; including Fire Warden and AssistantFireWarden in Industrial Relations, Assistant Planning Supervisor andProduction Control Foreman (Block 13) in -Material Control, Assistant(Block 24) in Works Manager, Supervisor of Tool Crib in Engine and Axle,Senior Inspectors in Quality Control, and Road Test Shop and ForemanDriver in Engineering; but excluding Pioduction Control Foreman (Block12) in Material Control and all supervisors in the following divisions: ExportSales, Sales, Government Seri ice Parts, Purchasing, Controllers, Treasury,and Office of the Secretary, and all superintendents, general foremen, andsupervisors above the rank of superintendent or general foremanWe will not in any manner interfere with the efforts of the above-namedUnion to bargain collectively with us as the exclusive representatives of allour employees in the aforesaid described appropriate unit.THE WxrrEMOTORCOMPANY,By ------------------------------------(Representative)(Title)Dated------------------------766972-48-vol. 756